CONTEXT CAPITAL FUNDS (THE "TRUST") SUPPLEMENT DATED JULY 9, 2015 TO THE STATEMENT OF ADDITIONAL INFORMATION (THE “SAI”) DATED MAY 1, 2015 Effective June 30, 2015, the Board of Trustees (“The Board”) approved the election of Adam R. Waldstein as Vice President and Secretary to the Trust in place of Vicki S. Horwitz, who resigned as Vice President and Secretary of the Trust. The table in the sub-section entitled “Principal Officers of the Trust” in the section entitled “BOARD OF TRUSTEES, MANAGEMENT AND SERVICE PROVIDERS” on Page 45of the Statement of Additional Information is hereby deleted in its entirety and replaced with the following: Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Stephen J. Kneeley Born: 1963 President; Principal Executive Officer Since 2014 Chief Executive Officer, Context Asset Management, L.P., since 2014; Chief Executive Officer, Spider Management Co., 2012-2013; Chief Executive Officer, Ardmore Investment Partners, 2009-2012; Senior Partner, Logan Circle Investment Partners, 2008-2009. Michael J. McKeen Born: 1971 Treasurer; Principal Financial Officer Since 2014 Senior Vice President, Atlantic since 2008. Adam R. Waldstein Born: 1981 Vice President and Secretary Since 2015 Associate Counsel, Atlantic since 2015; Contract Attorney, 2010-2015. Dennis Mason Born: 1967 Chief Compliance Officer Since 2014 Fund Compliance Officer, Atlantic since 2013; Senior Specialist, Atlantic, 2011-2013; Senior Analyst, Atlantic, 2008-2011. For more information, please contact the Fund at (855) 612-2257 (toll free). * PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE.
